Citation Nr: 0309055	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a reduction in the rating for a crush injury, 
left (minor) upper arm, from 10 percent disabling to 
noncompensable (0 percent) was proper.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a crush injury, left upper arm.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1991 to August 
1998.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By a March 2001 rating decision, the 
RO, in pertinent part, effectuated a proposal to reduce the 
evaluation of a crush injury, left upper arm, from 10 percent 
to noncompensable.  The veteran disagreed with that 
determination, and sought an evaluation in excess of 10 
percent.  Following issuance of a statement of the case (SOC) 
in March 2002, the veteran submitted a timely substantive 
appeal in May 2002.  

In her notice of disagreement and in all other relevant 
communications with the RO, the veteran stated that she was 
appealing the reduction from 10 percent to noncompensable for 
her service-connected crush injury, left arm.  In each 
communication, she also indicated that the arm was not only 
no better, it was actually worse than at the time the 10 
percent evaluation was assigned, because no further 
improvement was expected.  In light of the above history, and 
precedential decisions of the United States Court of Appeals 
for Veterans Claims, notwithstanding the characterization of 
the issue in the referenced SOC as one of entitlement to an 
increased (compensable) evaluation for crush residuals, left 
arm, evaluated as noncompensably (zero percent) disabling, 
the Board finds that the issues on appeal are more accurately 
described as listed on the title page of this decision.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in September 2002 by the undersigned 
Board member.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim and all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained.

2.  By a March 2001 rating decision, the RO formalized a 
proposed reduction in the rating for residuals of a crush 
injury, left (minor) arm, from 10 percent to 0 percent, 
effective August 1, 2001, based, in part, on the findings of 
a November 2000 VA examination.

3.  Although the November 2000 VA examination findings appear 
to indicate some improvement in the veteran's service-
connected disability, the evidence does not disclose that the 
veteran recovered essentially full use of the left arm, or 
such other overall material and sustained improvement as to 
warrant reduction in the evaluation of residuals of the crush 
injury, left arm, to 0 percent.

4.  The veteran's residuals of a crush injury, left arm, are 
manifest by a swelling deformity of the left triceps, 
transfer of activities to the right hand, subjective 
complaints of pain on use of the left triceps, localized 
tenderness, and significantly decreased strength after 60 
degrees of extension with decreased endurance.  

5.  The veteran's residuals of a left triceps crush injury 
are not manifest by loss of motion of the left shoulder, 
elbow, forearm, wrist, or fingers, or by periosteal 
irritation, and she does not have left arm pain unless she 
uses the left triceps.  


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
residuals of a crush injury, left arm, was improper and the 
requirements for restoration of the 10 percent rating have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.73, Diagnostic 
Code 5305 (2002).


2.  The criteria for an increased evaluation to 20 percent 
for residuals of a crush injury, left arm, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.73, Diagnostic Codes 5305, 5306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the rating assigned for her 
disability should be increased, not reduced, to reflect more 
accurately the current severity of that disability, 
especially its effect on her activities, and to reflect that 
there has been no further medical improvement. 

Duty to assist and notify

In a significant change in the law during this appeal, on 
November 9, 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law removed the requirement that 
a veteran present a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  As pertinent to this case, the regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  VA must notify 
the veteran of evidence and information necessary to 
substantiate a claim and whether the veteran VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The veteran was advised of the criteria for a rating 
reduction and the criteria for a higher evaluation for her 
service-connected disability by the December 2000, March 
2001, and June 2001 rating decisions and by the March 2002 
statement of the case (SOC).  That SOC included the complete 
text of 38 C.F.R. § 3.159, the regulation implementing the 
VCAA.  That regulation sets forth the duties VA has to the 
claimant, including the duty to notify and assist, and the 
claimant's duty to identify evidence.  The veteran was 
afforded VA examination, and also submitted the report of 
private treatment of the left arm.  The Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by the VCAA.  In this 
regard, the Board finds the reports of VA and private 
examinations which evaluated the status of the veteran's 
disability are adequate for rating purposes.  Accordingly, no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

1.  Rating reduction

In this case, the RO properly followed the procedural 
requirements for rating reductions under 38 C.F.R. § 3.105(e) 
and (i) regarding notice and an opportunity for a 
predetermination hearing.  The veteran initially requested a 
predetermination hearing, then withdrew that request.

Compliance with proper procedures is not the sole criterion, 
which determines whether a reduction in rating was proper.  
In order to sustain the reduction in rating, the record must 
demonstrate by a preponderance of the evidence that the 
rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  Thus, apart from the procedural 
requirements of 38 C.F.R. § 3.105(e), the Board must address 
whether the reduction was proper based on the applicable 
regulation, 38 C.F.R. § 3.344. 

In any rating reduction case, it is necessary to ascertain 
from a review of the entire recorded history of the 
disability whether the evidence reflects an actual change in 
disability and whether examination reports reflecting any 
change are based upon thorough examinations.  In addition, it 
must be determined that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).  In 
other words, "the RO and Board are required in any rating 
reduction case to ascertain, based on a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  

In this case, the veteran's 10 percent evaluation for her 
left arm crush injury had been assigned from August 18, 1998, 
the day following her service discharge.  Thus, the 
evaluation had been in effect about three years when reduced 
effective August 1, 2001.  In part, 38 C.F.R. § 4.1("it is . 
. . essential, both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history") and 38 C.F.R. § 4.2 (reports of examination 
must be interpreted in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present) are applicable to evaluations which 
have been in effect less than five years, as well as to 
evaluations which have been in effect five years or more.  
38 C.F.R. § 3.344.  

Moreover, in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but that such improvement reflects improvement in 
ability to function under ordinary conditions of life and 
work.  Id.; 38 C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as 
to whether a rating reduction was proper must be resolved in 
the veteran's favor unless the preponderance of the evidence 
supports the reduction.  Id. (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990)).  

On VA examination conducted in November 2000, the veteran 
reported having a mild pulsing ache in her left triceps for 
several minutes three or four times a month.  Precipitating 
factors were extreme heat, cold, or activity.  The veteran 
reported that she could not get the job she wanted, because 
the job requirements included lifting 25 pounds with both 
hands.  She was working at a Social Security office and had 
not missed any work time due to service-connected disability.  
The veteran reported that she had adjusted her activities of 
daily living to carry most items in her right hand.  She did 
not mow the lawn, but was able to vacuum.  Objectively, there 
was a swelling deformity in the left triceps region.  There 
was no tenderness on palpation.  She was able to actively 
flex the left shoulder to 180 degrees and abduct to 180 
degrees without pain.  Elbow flexion was to 140 degrees 
without pain, and extension was to 0 degrees without pain.  
Deep tendon reflexes, pulses, and sensation were intact.  
Muscle strength overall was 5/5 in the bilateral upper 
extremities.  The examiner concluded that there was a 
contusion and muscle injury, left triceps.  

On examination in April 2001 by M.K., MD, the veteran 
reported that she had no restriction of range of motion of 
her left arm, but that she was unable to carry certain 
things, such as her child's baby carrier, in her left hand.  
There was no atrophy of the forearm.  However, there was a 
posterior triceps deficiency with fullness in the distal 
portion of the triceps (distal one-third of the upper arm) 
asymmetric to the right.  There was significant localized 
tenderness posterior to the mid-humeral line extending to the 
mid-humerus.  There was no radiation of pain on palpation.  
The examiner concluded that the veteran had a left triceps 
crush injury with residual features suggestive of 
intermittent compartment syndrome with a question of partial 
triceps deficiency and possible partial rupture of the 
triceps, but without chronic vascular or neuropathic changes.  
Dr. K. also concluded that possible scarring resulted in 
throbbing pain with activity.  

Upper extremity muscle evaluation demonstrated that the 
veteran had a 38 percent deficit in ability to handle weight 
with the left triceps as compared to the right at 3 
repetitions, a 14 percent deficit with 5 repetitions, and a 
56 percent deficit with 10 repetitions with the elbow at a 
60-degree ankle.  The examiner concluded that the veteran's 
right and left upper extremity strength were equal until 60 
degrees of extension.  At that point, muscle endurance was 
decreased by as much as 56 percent on the left as compared to 
the right.  

At her September 2002 Travel Board hearing, the veteran 
testified that she would have an aching or pulsating pain in 
her left arm with even mild use of the extremity.  She said 
that she was unable to lift or carry her children with the 
left arm.  She was unable to carry file folders with that 
arm.  Consequently, she had to make several trips to carry 
folders other employees could carry in one trip.  She and her 
spouse testified that he had taken over many household chores 
and activities, such as mowing the lawn, carrying groceries, 
and the like.  The veteran's spouse also testified that he 
had to be careful where he stood when walking with or next to 
the veteran, so that he did not bump her left arm because 
that was often painful for her.  The veteran characterized 
the left arm pulsating pain as 3 on a scale of 1 to 10.  She 
contrasted that pain with her recent natural childbirth as 7 
on the scale of 10.  

Based on a review of the medical history as discussed, the 
Board finds that the evidence present at the time of the May 
2000 rating decision demonstrated that the veteran's left arm 
injury had stabilized since her initial post-service rating, 
but that the improvement in the veteran's disability was not 
so material or sustained as to support reduction to a 
noncompensable evaluation.  There were subjective complaints 
of pain and the VA examiner reported objective residuals of 
the crush injury, including a swelling deformity, and the 
veteran reported that she had a permanent restriction of 
weight she could carry, causing her to be rejected from her 
fist choice of employment.

The veteran noted that she reduced pain in her arm to three 
or four episodes weekly by doing as much as possible with her 
right hand and transferring all carrying to the right hand.  
However, under ordinary conditions of daily life, an 
individual also has use of the minor extremity.  Thus, it 
appears that the veteran was unable to use her left hand, as 
consistent with ordinary conditions of daily life, without 
pain.  In the Board's judgment, the reduction of the rating 
for residuals of a crush injury, left arm, was not supported 
by a preponderance of the evidence.  Accordingly, restoration 
of a 10 percent rating is warranted.

2.  Claim for evaluation in excess of 10 percent

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's residuals of residuals of a crush injury, left 
arm, have been rated under 38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5305 for group V muscle injuries-the flexor muscles of 
the elbow, including the biceps.  DC 5305 provides disability 
ratings for muscle injuries to muscle group V, elbow 
supination.  This muscle group includes the biceps.  A 
noncompensable disability rating is assigned for a slight 
muscle disability.  A 10 percent rating is warranted when the 
disability is moderate.  A 20 percent rating is assigned for 
a moderately severe impairment of the non-dominant upper 
extremity.  Id.  A 30 percent evaluation is warranted for 
moderately severe impairment of the dominant upper extremity, 
or for severe impairment of the non-dominant upper extremity.  
Id.

Characteristically, a moderate disability is one caused by a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell, or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Service medical 
records show the veteran's wound was treated in service and 
the record is consistent with one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings show entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

The type of injury resulting in a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts and intermuscular scarring, with hospitalization for a 
prolonged period for treatment of a wound.  The record 
reflects consistent complaints of cardinal signs and symptoms 
of muscle disability and, if present, evidence of inability 
to keep up with work requirements.  Objective findings reveal 
entrance and exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

In this case, since the veteran's left arm was injured by 
crushing rather than by a gunshot wound, there is no entrance 
or exit wound, and no infection, debridement, or other 
symptomatology associated with an open wound.  However, the 
evidence does reflect that the veteran has pain on palpation, 
pain on use, abnormality of the muscle on palpation, and 
tests of strength and endurance reflect deficits in the 
injured triceps muscle.  The evidence shows that the veteran 
has consistently complained of the cardinal symptoms of 
muscle disability.  

As noted, the veteran does not manifest all the signs and 
symptoms of moderately severe disability, since she did not 
incur a shell fragment or bullet wound, and had no open 
wound.  However, she does display all other criteria listed 
for moderately severe disability.  Resolving in the veteran's 
favor the question as to whether a muscular crush injury 
without an open wound can satisfy the criteria for moderately 
severe disability, the Board finds that an increased 
evaluation to 20 percent for moderately severe muscle injury 
of the left triceps is warranted.

The Board has considered whether an increased evaluation in 
excess of 20 percent may be granted under some other 
potentially applicable diagnostic code.  DC 5306 provides 
criteria for evaluation of impairment of Muscle Group VI, 
those muscles responsible for extension of the elbow, 
including the triceps and the anconeus.  A 20 percent rating 
is contemplated for moderately severe impairment of the non-
dominant arm, and a 30 percent evaluation is assigned for 
severe impairment of the nondominant arm.  38 C.F.R. § 4.73, 
DC 5306.  Thus, DC 5306, as with 5305, the veteran must 
establish that the muscle injury is severe to warrant an 
evaluation in excess of 20 percent.  

There is no evidence that the veteran meets the criteria for 
a severe disability of the injured muscle.  In particular, 
the crush injury did not result in any fracture of the left 
humerus and there is no evidence of circulatory or 
neurological impairment.  Also, there is no evidence of 
adhesion, of wide damage to the muscle group, or loss of 
range of motion of either the shoulder or elbow, or loss of 
fascia or muscle of such severity as to be consistent with 
severe injury.  Although there is significant impairment of 
the left triceps when the elbow is in extension greater than 
60 degrees, the impairment is of lesser significance through 
the majority of the range of motion.  The Board finds that 
the decreased severity of impairment throughout the major 
portion of the arc of elbow motion is not consistent with 
severe muscle injury.  Overall, the veteran demonstrates 
muscle strength in the left upper extremity which is grossly 
the same as in the unaffected right arm.  This finding also 
is inconsistent with severe injury of the left upper arm.  
For these reasons, the preponderance of the evidence is 
against an evaluation in excess of 20 percent for residuals 
of the crush injury of left upper extremity in this case.  
The Board has considered application of the benefit-of-the-
doubt doctrine, but because the record does not present an 
approximate balance of positive and negative evidence, 
reasonable doubt cannot be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  


ORDER

The appeal for restoration of a 10 percent evaluation for the 
residuals of a crush injury, left (minor) upper arm, is 
granted.  

The appeal for an increased evaluation, to 20 percent, for 
residuals of a crush injury, left upper arm, is granted, 
subject to laws and regulations governing the effective date 
of a monetary award.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

